Case 2:19-cv-00893-RJC Document 1-7 Filed 07/24/19 Page 1 of 3




                
                
                
                
            (;+,%,7)
                
                
                
                
  Case 2:19-cv-00893-RJC Document 1-7 Filed 07/24/19 Page 2 of 3




flreTEK
Bafors you start, Be safety sfftart




                                    II
     Case 2:19-cv-00893-RJC Document 1-7 Filed 07/24/19 Page 3 of 3



      firsTHK ir thn nnly nyntnm in thir
                         indurtry nffsrins:
    L Futly automatnd rnal timn tnrts and rrror rnportn
 Advanced tests ond settings are automaticalty mode to prevent unlntentionalfiring and to
 ensure firlng when it is supposed to occur. If on error occurs (e.g. module connection
 problem, low bottery, dlfference between scripts vE connected chonnels, etc) the remote
 willtellyou exactly whot's wrang when that happens.

    2. lntelligent and         fully independent deyices
 Split the system as you need becaLlse any fftodule mn be used os lt is or even oct os o
 controtler for other firirg modules. Any controller can act as on Audtobox and can be
 controlled by onother cantroller ar firing madule. Any fireTEK system can be synchronized
 with your existing firing system using: External triggef Time code or GPS time.
 Any fireTEK device can be alsa contralled from o Comryten Android device ar Panel buttans.


   3. firsTEl{ - Fl firlng svstom             rompilihility
fireTEK can cantrol ony Fl firing module and improve F1 EWem capabilities with reliable
wireless MESH, ReolTime error detection and report, DMX direct control, GPS and more.
fireTEKfiring modutes can be contralled from any F1 control panel. Add to your Fl system
the possibf?ty to directly control any DMX device automotically or semiautomoticatly,
increase firing accuracy ond speed up to 1ms, erlEure fiA% frre ond mare.

  4. Real time igniter status
 Enwrsfiring   capabilities by realtime monitor igniter stotus and change the impulse
 duration needed for each chonnelto ensure firing.

   5. Built in GPS in firing module and controller
Using GPS tlmlng as reference ln any devlce, fireTEK can correct any communications deloy
or crystal timing erar that may oppeon offering the highest accuracy in this industry up to
nns (A.OOOOAAAI Seconds) with l msfiring step

  6. nmX output dircctly on firing mnduln
Thls way any DMX devlce can be controlled wirelessly and/ar v'n 2 wire. Uslng sequences




                                                                  II
wlth fireTEK you can hove a single contoller far sofe ond fuIl outomatic cantrol of pyra
and AMX stage effects such os Flames, Co2 ond even [ights wlth only one button press.
